Citation Nr: 0500997	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-05 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for renal calculi, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

The Board notes that the veteran's representative observed in 
an October 2004 statement that the veteran had asserted in 
his Substantive Appeal that "[t]he issue on appeal should be 
rephrased to include secondary service connection for 
lumbosacral strain."  However, this claim was denied by an 
August 2003 rating decision, and it does not appear that the 
veteran filed a timely Notice of Disagreement to this 
decision.  Thus, this decision is final and the Board has no 
jurisdiction to address the claim.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302.  To the extent the representative's October 
2004 statement intimates the claim should be reopened, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Although the evidence indicates that the veteran's 
service-connected renal calculi is manifest by recurrent 
stone formation, the preponderance of the evidence is against 
a finding that it requires diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.

3.  The preponderance of the evidence is against a finding 
that the veteran's service-connected renal calculi is 
manifest by frequent attacks of colic, requiring catheter 
drainage.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected renal calculi are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.115b, Diagnostic Codes 7508 and 
7509 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board acknowledges that it does not appear from the 
record that the RO sent preadjudication notice to the veteran 
pursuant to Pelegrini, supra.  Nevertheless, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent correspondence to the veteran in June 2002 
and July 2003 which specifically addressed the issue on 
appeal, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the November 2002 Statement of 
the Case (SOC) which included notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claim.  In 
pertinent part, the SOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Thus, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
Further, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Moreover, he has been 
accorded an examination in conjunction with this case, and he 
has not reported that his service-connected renal calculi has 
increased in severity since this examination.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for history 
of kidney stones by a September 1972 rating decision, 
evaluated as noncompensable (zero percent disabling) pursuant 
to Diagnostic Code 7508.  This rating decision noted that the 
veteran was hospitalized in May 1965 for four days for kidney 
stones which he passed with no complications and no sequelae.  
It was further noted that he had no complaints of kidney 
trouble at that time, and that a urological examination was 
completely negative.  Thereafter, a December 1976 rating 
decision recharacterized the service-connected disability as 
renal calculi, and assigned an increased rating of 10 percent 
rating, effective July 13, 1976, based on the passing of a 
stone six months previously.

The veteran initiated his current increased rating claim in 
September 2001, contending that the disability had worsened 
since the last evaluation.  Various medical records were 
subsequently added to the file which cover a period from 1997 
to 2002.

Records dated in September 2001 reflect that the veteran 
underwent an abdominal ultrasound due to abdominal pain and 
to assess for biliary tract disease.  The overall impression 
was a solitary stone measuring 0.8 cm in the right kidney 
without associated hydronephrosis; fatty infiltration of the 
liver; and no evidence of cholelithiasis.

Subsequent records, dated later in September 2001, note that 
the veteran reported a history of kidney stones, having 
passed them in the past many years ago.  His records 
indicated that he had an intravenous pyelogram (IVP) in 1993 
which showed the presence of calyceal diverticulum, but no 
stones were found in an ultrasound in 1992.  Further, he had 
no urinary complaints at the present time, and had had 
prostate biopsy on two occasions with findings of benign 
prostatic hypertrophy (BPH).  On examination, his abdomen was 
found to be soft with mild to moderate tenderness on 
percussing the right flank, as well as some tenderness in the 
right mid-abdomen on deep palpation.  Urinalysis was totally 
normal.  However, it was noted that the veteran reported 
noticing rust colored urine.  Overall impression was renal 
calculus right kidney by ultrasound.

Records dated in November 2001 reflect that the veteran 
underwent an electracorporeal shockwave lithotripsy (ESWL) 
for the right kidney stone.  Follow-up records noted that he 
experienced pain for several days after this procedure, but 
was found to be fairly comfortable nine days later.  He was 
also found to be voiding grossly clear urine.  A kidney, 
ureter, and bladder X-ray showed satisfactory fragmentation 
of the targeted stone, and the veteran reported having passed 
a few fragments even though he was unable to collect any.  On 
examination, his abdomen was found to be soft with mild right 
lower quadrant tenderness.  Urinalysis showed trace of 
leukocytes and was otherwise unremarkable.  Overall 
impression was status-post right kidney calculus, ESWL.  
Further, it was recommended that the veteran increase his 
intake of liquids to prevent further stone formation and to 
observe his urine for spontaneous passage of stone particles, 
which if collected could be submitted for chemical analysis.

In February 2002, the veteran underwent a VA genitourinary 
examination in conjunction with his claim.  He reported that 
he had had his first stone in 1964, with recurrent right side 
stones in 1967, and more recently in 2001.  Further, he 
reported that all stones had passed spontaneously except for 
the last stone on the right side which had been treated with 
ESWL.  He reported that he was unaware of any of the type of 
stones that he had passed, and denied having any metabolic 
work-up to date.  In addition, he reported healthy kidneys 
bilaterally.  There had been no report to him of any 
physician's concern for renal damage from these stones, he 
had not had urinary tract infections (UTI's) or 
pyelonephritis, and denied any stone burden at the present 
time, specifically after his most recent ESWL.  Moreover, he 
had not required any dietary changes from his previous stone 
burden or prophylactic medications.  On examination, his 
abdomen was found to be soft, and there was no costovertebral 
angle tenderness to palpation.  

Based on the foregoing, the examiner concluded that the 
veteran had recurrent stones, mostly on the right side, of 
unknown etiology.  Further, the examiner commented that the 
veteran seemed to be stone free at the present time.  
Nevertheless, the examiner recommended that he follow-up with 
his urologist at the prescribed interval to evaluate for 
recurrent stones so that these could be treated at an early, 
small stage.  In addition, the examiner commented that there 
was no known metabolic or anatomical reason for the veteran's 
stones that had been elucidated by his history or 
examination.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has rated the veteran under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7508 and 7509.  Renal calculi, also known as 
nephrolithiasis, are rated under Diagnostic Code 7508, and 
merit a 30 percent rating when there are recurrent stone 
formations requiring diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.  In all other cases, they are to be rated under the 
criteria for hydronephrosis found at Diagnostic Code 7509.

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted.  When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115b.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
renal calculi.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board acknowledges that the evidence indicates 
the veteran's service-connected renal calculi is manifest by 
recurrent stone formation.  Further, he underwent an ESWL 
procedure in November 2001 due to a right kidney stone.  
However, the veteran himself acknowledged at this February 
2002 VA examination that all of his other stones passed 
spontaneously, and that the November 2001 procedure is the 
only one he has had in recent years.  Moreover, while it was 
recommended in November 2001 that he increase his intake of 
fluids following the ESWL, he reported at the February 2002 
VA examination that he had not required any dietary changes 
from his previous stone burden or prophylactic medications.  
He also reported healthy kidneys bilaterally, and the VA 
examiner concluded that he appeared to be stone free at that 
time.  Therefore, the Board concludes that the preponderance 
of the evidence is against a finding that the veteran's 
recurrent stone formation requires diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 
two times per year.  (Emphasis added).  As such, he does not 
meet or nearly approximate the criteria for the 30 percent 
rating under Diagnostic Code 7508.  38 C.F.R. § 4.115b.

The Board further finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected renal calculi is manifest by frequent attacks of 
colic, requiring catheter drainage.  As indicated in the 
preceding paragraph, the November 2001 ESWL procedure for the 
right side kidney stone appears to have been the only 
procedure performed in recent years.  Moreover, the veteran 
stated at the February 2002 examination that all of his other 
stones had passed spontaneously.  There is also no evidence 
that he requires catheter drainage.  Further, the Board notes 
that the September 2001 ultrasound found no evidence of 
associated hydronephrosis.  In addition, there does not 
appear to be any evidence of renal dysfunction.  Accordingly, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 7509.  38 C.F.R. § 4.115b.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
renal calculi.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that the 
veteran's renal calculi does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
As already stated, the November 2001 ESWL appears to have 
been the only procedure performed for the service-connected 
disability in recent years.  Thus, the record does not show 
he has had frequent periods of hospitalization.  (Emphasis 
added).  Further, there is nothing in the record which 
reflects this disability has resulted in marked interference 
with employment.  Consequently, the Board concludes that the 
veteran is adequately compensated for his service-connected 
renal calculi by the current schedular rating, and that the 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


ORDER

Entitlement to an increased rating for renal calculi, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


